Herbert, J.
Appellant claims that he was compelled to he a witness against himself; that he was denied “due process” and assistance of counsel, contrary to the Fifth, Sixth and Fourteenth Amendments to the Constitution of the United States; and that he was denied the protection of Section 2935.14 of the Revised Code, which provides in part:
“If the person arrested is unable to offer sufficient bail * * * he shall * * * be speedily permitted facilities to communicate with an attorney at law of his own choice, or to communicate with at least one relative or other person for the purpose of obtaining counsel * * *.”
*32The evidence discloses that on the night prior to his arrest the appellant gave an election “party” at his place of business, which lasted all night and until about 7:30 the next morning. His foresight caused him to make arrangements to take care of any of his guests who might overindulge in intoxicating liquors which were in plentiful supply. At about 10.3U a. m. on the same day, while appellant was driving his automobile, it ran through a number of warning cones placed on the street, struck a wood chipper and slid into a dump truck. The arresting officers noted evidence of intoxication of appellant. Upon arrival at police headquarters appellant was asked whether he would submit to a drunkometer test. The drunkometer is a machine to which is attached a balloon-like container into which the subject emits his breath. The breath is then exposed to certain chemicals, and the reactions within the machine automatically give a reading indicating the alcoholic content in the blood stream.
The appellant was assured that he was not required to submit to the test; that it was entirely his choice; that he was not required to answer any question; and that if he did the answers might be used against him. The appellant had about $3,000 on his person—far more than was necessary for bail.
He asked permission to telephone his lawyer but was told that as soon as the “booking” was completed he could do so. After some hesitation he decided to take the drunkometer test, after asserting that he had had nothing to drink, at least not for four hours. The jury was justified by the evidence in concluding that appellant voluntarily submitted to the drunkometer test, which did indicate that appellant was intoxicated. One of the police officers called appellant’s brother and notified him.
The Toledo Police Department operates under a procedure whereby an intoxicated person is detained four hours or until it is safe to release him.
Appellant was released on bail under this rule.
The Fifth Amendment in part provides that no person “shall be compelled in any criminal case to be a witness against himself.” There is substantial evidence that appellant was under no compulsion. His decision to take the drunkometer test was voluntary. His conversation with the officers was free *33of any compulsion and after his right to refuse to answer was fully explained. Not more than fifteen minutes elapsed while he was in the presence of the arresting officers in the police station.
We are of the opinion that the following principle stated in Jackson v. Denno, Warden (decided June 22, 1964), 12 L. Ed. 2d 908, 915, was adhered to.
“It is now axiomatic that a defendant in a criminal case is deprived of due process of law if his conviction is founded, in whole or in part, upon an involuntary confession, without regard for the truth or falsity of the confession, Rogers v. Richmond, 365 U. S. 534, 5 L. Ed. 2d 760, 81 S. Ct. 735, and even though there is ample evidence aside from the confession to support the conviction. Malinski v. New York, 324 U. S. 401, 89 L. Ed. 1029, 65 S. Ct. 781; Stroble v. California, 343 U. S. 181, 96 L. Ed. 872, 72 S. Ct. 599; Payne v. Arkansas, 356 U. S. 560, 2 L. Ed. 2d 975, 78 S. Ct. 844 ***."
Appellant complains that he asked to he allowed to confer with his lawyer over the telephone but was denied this privilege. That statement is correct. However, the officer did call appellant’s brother. Certainly it may be assumed that the brother would take appropriate steps in behalf of appellant.
The provisions of Section 2935.14 of the Revised Code were fully respected.
An examination of the record tends to prove that the appellant voluntarily submitted to the drunkometer test; that no coercion was used upon him; that no confession was obtained from him; that a police officer telephoned appellant’s brother; and that the brief interrogation did not prejudice appellant.
There appearing to be no error prejudicial to the appellant in the record, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, Schneider and Brown, JJ., concur.